Citation Nr: 0101026	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-20 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for bronchial asthma.

2.  Entitlement to an evaluation higher than 30 percent for 
bronchial asthma from October 7, 1996, on appeal from an 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1970 to May 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  It is noted that the appellant was 
awarded an increased evaluation for his service-connected 
bronchial asthma, from 10 to 30 percent disabling, effective 
from October 7, 1996, by an April 1999 rating decision.

On November 4, 1997, the appellant appeared at a 
videoconference hearing before the RO.  A transcript of that 
hearing has been associated with the record on appeal.

The appellant's claim for service-connection for a right knee 
disability, raised by the appellant in a February 1997 
statement, is referred to the RO for appropriate development. 


REMAND

In June 1997 the appellant, through his representative, 
notified the RO that he began receiving Social Security 
disability compensation in November 1996.  However, records 
from the Social Security Administration have not been 
obtained.  The RO should arrange to obtain these records on 
remand.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096,      (2000) (to be codified 
at 38 U.S.C. § 5103A); see also Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Martin v. Brown, 4 Vet. App. 136 
(1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well).

Further, at the March 1999 VA miscellaneous respiratory 
diseases examination, the examiner did not note the frequency 
of the appellant's asthmatic attacks or his baseline 
functional status between attacks.  In addition, the 
pulmonary function tests did not include the FEV-1 as a 
percentage of the predicted FEV-1 in the post-
bronchodilatation results.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfilment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a 
complete and current VA examination should be conducted.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The appellant should be afforded a VA 
pulmonary examination to assess the 
severity of his service-connected 
bronchial asthma.  The claims folder 
should be made available to the examiner 
for review before the examination.

Pulmonary function tests should be 
conducted.  Spirometric pulmonary 
function testing should include FVC, FEV-
1, the FEV-1 as a percentage of the 
predicted FEV-1, and the FEV-1/FVC ratio.  
Both pre- and post-bronchodilatation test 
results should be reported.  If post-
bronchodilatation testing is not 
conducted, the examiner should explain 
why it was not.  

The examiner is requested to determine 
whether the appellant's asthma requires 
daily use of systemic (oral or 
parenteral) high dose corticosteroids, 
immuno-suppressive medications, at least 
three courses of systemic corticosteroids 
per year, daily inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication.  The 
examiner is requested also to opine 
whether the appellant has pronounced 
bronchial asthma represented by asthmatic 
attacks very frequently with severe 
dyspnea on slight exertion between 
attacks and with marked loss of weight or 
other evidence of severe impairment of 
health; severe bronchial asthma 
manifested by frequent attacks (one or 
more weekly) and marked dyspnea on 
exertion between attacks with only 
temporary relief by medication; or 
moderate bronchial asthma manifested by 
rather frequent (separated by only 10-14 
day intervals) asthmatic attacks with 
moderate dyspnea on exertion between 
attacks.  A complete rationale for all 
conclusions should be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





